El Juez Asociado Señor Hernández Denton
emitió la opinión del Tribunal.
En el caso de autos procede determinar si el Colegio de Peritos Electricistas de Puerto Rico posee legitimación ac-tiva para impugnar cierto reglamento aprobado por la Au-toridad de Energía Eléctrica. Por entender que efectiva-mente la posee, revocamos.
*330I
El Colegio de Peritos Electricistas de Puerto Rico (en adelante el Colegio) presentó una petición de injunction y sentencia declaratoria contra la Autoridad de Energía Eléctrica (en adelante la A.E.E.) y la Secretaria del Depar-tamento de Estado. En ella solicitó que se declarara nulo cierto reglamento(1) aprobado por la A.E.E., por entender que éste violaba el Art. 23 de la Ley Orgánica de la Junta Examinadora de Peritos Electricistas, Ley Núm. 115 de 2 de junio de 1976, según enmendada, 20 L.P.R.A. see. 2722 (en adelante la Ley Núm. 115).
El Art. 23 de la Ley Núm. 115, supra, requiere que toda compañía de servicio apruebe y suministre el servicio de energía eléctrica únicamente a instalaciones eléctricas que hayan sido realizadas o supervisadas por un ingeniero electricista o por un perito electricista colegiado.
El Colegio alegó que el reglamento en cuestión viola el referido artículo en tanto autoriza a cualquier ingeniero colegiado a certificar instalaciones eléctricas. Por tal razón, solicitó que se decretara la nulidad del reglamento en to-das aquellas disposiciones que permita la certificación de instalaciones eléctricas por ingenieros colegiados que no sean ingenieros eléctricos. A tal contención se opuso la A.E.E., presentando así una moción de desestimación. En ésta sostuvo que el Colegio carecía de legitimación activa para instar la acción de autos.
El Tribunal de Primera Instancia, al igual que el Tribunal de Circuito de Apelaciones, concluyeron que procedía desestimar la demanda por carecer el Colegio de legitima-ción activa para instar, a nombre propio o en representa-ción de sus miembros, el pleito de epígrafe.
*331Inconforme con tales dictámenes, el Colegio recurrió ante nos, para alegar que erró el foro apelativo al concluir que carecía de legitimación activa, pues, según sostiene, ésta surge por virtud de dos (2) fuentes: por vía legislati-va(2) y por los criterios jurídicos esbozados por la jurisprudencia.
Luego de acoger el recurso de certiorari presentado y examinar las comparecencias de las partes, procedemos a resolver.
p — i i-H
Reiteradamente hemos sostenido que una parte demandante posee legitimación activa si cumple con los requisitos siguientes, que: (1) ha sufrido un daño claro y palpable; (2) el referido daño es real, inmediato y preciso, y no abstracto o hipotético; (3) existe conexión entre el daño sufrido y la causa de acción ejercitada, y (4) la causa de acción surge bajo el palio de la Constitución o de una ley. Véanse: Hernández Torres v. Gobernador, 129 D.RR. 824, 835 (1992); Asoc. Maestros de P.R. v. Torres, 136 D.P.R. 742 (1994).
En los casos de asociaciones hemos reconocido que éstas pueden demandar a nombre propio o a nombre de sus miembros o integrantes. Asoc. Maestros de P.R. v. Torres, supra. Cuando una asociación demanda a nombre propio basta que ésta cumpla con los requisitos antes mencionados.
Si la asociación demanda a nombre de sus integrantes, ésta tendrá legitimación activa para demandar siempre que pueda demostrar que: (1) los miembros de la organización tendrían legitimación activa para demandar a nombre propio, (2) los intereses que se pretenden prote-*332ger están relacionados con los objetivos de la organización, y (3) la reclamación y el remedio solicitados no requieren la participación individual de los miembros en el pleito. Col. Ópticos de P.R. v. Vani Visual Center, 124 D.P.R. 559, 566 (1989); Asoc. Maestros de P.R. v. Torres, supra.
Cuando se cuestiona la legitimación de una parte al contestar la demanda, debemos asumir que las alegaciones son ciertas y evaluar su causa de acción de la manera más favorable para el demandante. Col. Ópticos de P.R. v. Vani Visual Center, supra, pág. 567.
Tomando en cuenta los pronunciamientos esbozados, nos corresponde examinar si el Colegio posee legitimación activa para impugnar el reglamento en cuestión.
H-1 HH HH
El Colegio sostiene que la aprobación del referido regla-mento les ha causado un daño económico adverso. Así, afirma que el reglamento impugnado aumenta significati-vamente el número de profesionales de la ingeniería que estarían autorizados para certificar trabajos eléctricos. Esto, según aduce, tiene un impacto económico adverso en sus finanzas y en las de sus miembros. Se indica que, como consecuencia de lo anterior, los peritos electricistas dejan de devengar ingresos personales, al haberse facultado a cualquier ingeniero para realizar la certificación de una instalación eléctrica. Además, el Colegio señala que la pro-pia entidad deja de recibir ingresos en concepto de un sello que viene obligado a cancelar cada perito electricista que hace una certificación.(3)
En síntesis, la situación ante nos requiere dilucidar si la actuación de una agencia gubernamental, que mediante *333reglamentación abre un mercado de bienes o servicios a nuevos competidores, constituye un daño suficiente para satisfacer los criterios establecidos por nuestra jurispru-dencia para conferir legitimación activa a un reclamante.
Este asunto no había sido abordado directamente por este Tribunal hasta Col. Opticos de P.R. v. Vani Visual Center, supra.(4) En aquella ocasión resolvimos que dos (2) asociaciones profesionales incorporadas poseían la legitimación necesaria, en defensa de sus propios intereses y en representación de los de sus miembros, para solicitar un injunction contra aquellos que practicaban esa profesión sin la licencia requerida por ley.(5) En aquella ocasión afirmamos que el Colegio de Ópticos estaba haciendo valer los derechos y beneficios adquiridos con las licencias expedidas por la Junta de Ópticos, los cuales habían sido afectados adversamente por la práctica ilegal de la óptica. Col. Ópticos de P.R. v. Vani Visual Center, supra, págs. 567-568.
Aunque en materia de justiciabilidad, los pronunciamientos de la jurisdicción federal no son vinculantes,(6) conviene acudir a ella de manera ilustrativa.
La legitimación de un competidor para cuestionar la le-galidad de las actuaciones de otro, cuando ello repercute en los intereses del primero, ha sido bien establecida en la jurisdicción federal.(7) A tales efectos, el profesor Tribe(8) indica:
En Association of Data Processing Service Organizations v. Camp, el Tribunal Supremo [de Estados Unidos] determinó que *334la expectativa de competencia con los bancos nacionales regla-mentados era lo suficientemente adversa a los intereses econó-micos actuales de los procesadores de datos, como para generar el interés personal necesario para que éstos impugnaran la va-lidez de las decisiones de la agencia que permitían que los ban-cos incursionaran en ese campo. (Escolios omitidos.) ...
[U]na organización tiene legitimación activa para demandar en su propio nombre si los actos del demandado le infligen un perjuicio económico y agotan con ello sus recursos. (Escolios omitidos y traducción nuestra.)
De igual forma, K. Davis y R.P. Pierce, Administrative Law Treatise, 3ra ed., Boston, Ed. Little, Brown and Co., 1994, Vol. III, Sec. 16.4, págs. 13-14, indican:
Por lo general, el Tribunal [Supremo de Estados Unidos] re-conoce que el daño económico probable, causado por los actos de las agencias que alteran las condiciones de competitividad, es suficiente para cumplir con el requisito de [daño real] ... Es lógico concluir que cualquier otro peticionario, que probable-mente sufra perjuicio económico debido a los actos de una agen-cia que alteran las condiciones del mercado, cumple con el re-quisito de [daño real] [.] (Traducción nuestra.)
En esta materia, los tribunales federales, en ocasiones, han tendido a elaborar una distinción entre aquellas im-pugnaciones que se refieren a competencia alegadamente ilegal de aquellas que no lo son, confiriendo legitimación sólo en la primera situación. El profesor K.E. Scott, en Standing in the Supreme Court: A Functional Analysis, 86 Harv. L. Rev. 645, 653 (1973), indica que la razón para que los tribunales federales no suelan conferir legitimación ac-tiva cuando la competencia que se impugna es legal se en-cuentra en la propia naturaleza económica del sistema norteamericano. Así, señala:(9) “[E]n una economía basada en las operaciones de mercados competitivos, ... el perjui-cio sufrido por [un] demandante debido meramente al au-mento en la competencia ... puede verse, hasta cierto *335punto, como un proceso normal y familiar.” (Traducción nuestra.) Sin embargo, advierte,(10) que existen ocasiones donde ha habido que apartarse de la libre competencia para restringir, de esta forma, los males de la competencia excesiva. En tales ocasiones, opina el profesor Scott,(11) existe quizás mayor apoyo para encontrar legitimación ac-tiva, basándose en la intención legislativa de beneficiar a un grupo limitado.
Sobre estos aspectos, en Hardin v. Kentucky Utilities Co., 390 U.S. 1, 5-6 (1968), el Tribunal Supremo de Esta-dos Unidos señaló:
En repetidas ocasiones, este Tribunal ha ... resuelto que el perjuicio económico causado por la competencia legal no puede, ni en sí mismo ni por sí mismo, conferir legitimación al negocio perjudicado para cuestionar la legalidad de ningún aspecto de las operaciones de su competidor. ... En cambio, la regla ha sido ... que cuando la disposición estatutaria invocada sí refleja un propósito legislativo de proteger un interés competitivo, el com-petidor perjudicado tiene legitimación para requerir que se cumpla con esa disposición. (Traducción nuestra.)
De igual forma, en Associated Gas Distributors v. F.E.R.C., 899 F.2d 1250, 1258 (D.C. Cir. 1990), el Tribunal del Circuito de Apelaciones Federal del Distrito de Columbia, afirmó: “Quienes tienen que competir con transaccio-nes comerciales alegadamente ilegales tienen la legitima-ción que le confiere el Artículo III para impugnar una orden reguladora que autorice las transacciones.” (Traduc-ción nuestra.)
Ciertamente, en casos como el de autos, en los que la competencia es alegadamente ilegal, existe legitimación activa. Esto, pues, si existe una disposición legal que específicamente establece una protección a un grupo particular de personas, regulando así el mercado, dicho grupo tendrá *336legitimación activa para impugnar la alegada violación de la protección legal otorgada.(12)
IV
En la situación ante nos, el Colegio recurre a los tribu-nales, precisamente para salvaguardar sus propios intere-ses y los de sus miembros, mediante la impugnación de un reglamento que, según sostiene, autoriza que otros profe-sionales realicen certificaciones. Asumiendo que sus alega-ciones son ciertas, habrá un menoscabo al valor de las li-cencias de sus miembros. Evidentemente el Art. 23 de la Ley Núm. 115, supra, limita a quienes podrán certificar las instalaciones eléctricas, al establecer que toda compañía de servicio aprobará y suministrará servicio de energía eléctrica únicamente a instalaciones eléctricas que hayan sido realizadas o supervisadas por un ingeniero electricista o por un perito electricista colegiado. Si el reglamento im-pugnado tiene el efecto de ampliar esta disposición, en contra de la propia legislación, se producirá un daño suficiente para conferir legitimación activa al Colegio. En el caso de autos la propia Ley Núm. 115 establece un interés susceptible de protegerse, al limitar, de cierta forma, quienes ha-rán las referidas certificaciones.
Por lo tanto, el Colegio posee legitimación activa para acudir ante un tribunal de justicia de suerte que pueda pasarse juicio sobre la validez del reglamento impugnado. Esto pues, cumple a cabalidad con los criterios de legitimación esbozados para las asociaciones. Así, (1) sus miembros tienen legitimación activa para demandar a nombre propio, pues se les causaría un daño económico adverso; (2) los intereses que el Colegio pretende proteger están relacionados con sus objetivos, y (3) la reclamación y *337el remedio solicitado no requieren la participación individual de los miembros en el pleito. Col. Ópticos de P.R. v. Vani Visual Center, supra; Asoc. Maestros de P.R. v. Torres, supra.
Precisamente, el Colegio se encuentra capacitado y legitimado para impugnar el referido Reglamento en beneficio de sus miembros. La doctrina de legitimación de las asociaciones reconoce que la razón principal para que las personas formen organizaciones es para crear un instrumento efectivo para vindicar unos intereses que tienen en común, Col. Ópticos de P.R. v. Vani Visual Center, supra, pág. 568. Ciertamente el Colegio está haciendo valer los derechos de sus miembros. Mediante el pleito incoado persigue poner en vigor los derechos adquiridos por sus miembros al obtener una licencia para practicar la profesión. Estos intereses están relacionados con los del Colegio. Igualmente, el remedio solicitado beneficia a todos los miembros sin que se requiera la intervención individual de alguno de ellos para probar la cuantía de los daños sufridos por cada uno. Véase, Col. Ópticos de P.R. v. Vani Visual Center, supra, pág. 568.
Claro está, en estos momentos no estamos pasando jui-cio sobre la validez del reglamento en cuestión, pues preci-samente esto se dilucidará en el pleito correspondiente. Es en dicho momento que se determinará si, en efecto, el re-glamento impugnado viola el Art. 23 de la Ley Núm. 115, supra. Como se conoce, en la etapa actual no se atienden los méritos del recurso sino que se asume que las alegacio-nes del demandante son ciertas y se evalúa su causa de acción de la manera más favorable. Col. Ópticos de P.R. v. Vani Visual Center, supra, pág. 567.
Por los fundamentos que preceden, revocamos el dicta-men del foro apelativo y devolvemos el caso al Tribunal de Primera Instancia para que continúen los procedimientos conforme lo aquí resuelto.

Se dictará la sentencia correspondiente.

*338La Juez Asociada Señora Naveira de Rodón emitió una opinión disidente.

 Reglamento de la Autoridad de Energía Eléctrica Núm. 5360 para la Certi-ficación de Instalaciones Eléctricas, de 10 de enero de 1996 (22 R.P.R. see. 630.1001 et seq. (1998)).


 Debido al curso decisorio al que llegamos no es necesario atender este planteamiento.


 El Art. 8 de la Ley Núm. 131 de 28 de junio de 1969, según enmendada, 20 L.P.R.A. see. 2018, obliga a todo perito electricista a cancelar un sello de cinco dóla-res ($5) para toda certificación presentada en cualquiera de las oficinas de la Auto-ridad de Energía Eléctrica (en adelante la A.E.E.).


 J.J. Álvarez González, Derecho Constitucional, 59 Rev. Jur. U.P.R. 247, 266 esc. 97 (1990).


 Según sintetizado por Álvarez González, supra.


 Véanse L. Tribe, American Constitutional Law, 2da ed., Ed. Foundation Press, 1988, págs. 112-1Í3, y L.M. Villaronga, Derecho Constitucional, 62 Rev. Jur. U.P.R. 683, 684 (1993).


 Álvarez González, supra, pág. 266 esc. 97.


 Tribe, op. cit., págs. 115 y 145, respectivamente.


 K.E. Scott, Standing in the Supreme Court: A Functional Analysis, 86 Harv. L. Rev. 645, 653 (1973).


 Íd.


 Íd.


 Debido a que las alegaciones en este caso se circunscriben a una supuesta competencia ilegal, no es necesario que resolvamos si en nuestra jurisdicción debe adoptarse íntegramente la distinción establecida en la jurisdicción federal.